DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed November 22, 2021 has been entered.  Claims 1-10 and 12-25 remain pending in the application.  Applicant’s amendments have overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed July 22, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12- 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Havard, EP 2543800.
Regarding claim 1, Havard teaches a utility enclosure cover assembly comprising: 
a cover (3) dimensioned to rest on a cover receiving ledge (5) of an enclosure box (1) and having an upper surface (3a; Fig 3), a lower surface (unnumbered feature; Fig 3), a side wall between the upper and lower surfaces (4; Fig 3), at least one assembly opening (4a) extending 
at least one latch assembly (7) positioned within the at least one assembly opening (Fig 3) and movable between a locking position (Figs 3, 5) and an opening position (Fig 8), wherein the at least one latch assembly is normally biased toward the locking position [0038] (paragraph numbers are from the machine translation), and wherein the at least one latch assembly comprises: 
a body (21) having a tongue (unnumbered feature at right end of 21; Fig 3) at one end, a spring stem (18) at another end and a cup (25) between the tongue and the spring stem (Fig 3), the cup being aligned with the at least one tool opening such that the cup is accessible from the upper surface of the cover (Fig 3); 
a spring (22) positioned on the spring stem (Fig 2) that normally biases the latch assembly toward the locking position [0038]; and 
a latch stop (23) extending from the body that limits movement [0039] of the at least one latch assembly within the at least one assembly opening (Fig 3).
Regarding claim 2, Havard teaches the enclosure cover assembly according to claim 1, wherein the at least one assembly opening (4a) is shaped to conform to the shape of the latch assembly [0040].
Regarding claim 3, Havard teaches the utility enclosure according to claim 1, wherein the tongue (unnumbered feature at right end of 21; Fig 3) has a camming surface (Fig 3) that engages an edge of the enclosure box (5) when the enclosure cover assembly (unnumbered feature comprising 3,7) is installed on the enclosure box (1) causing the latch assembly (21) to move toward the opening position [0055] compressing the spring (22).
Regarding claim 4, Havard teaches the utility enclosure according to claim 1, wherein the cup (25) includes a drip opening (26) to drain water and debris from the cup (26 is capable of draining water or debris from 25).
Regarding claim 5, Havard teaches a utility enclosure comprising: 
an enclosure box (1) having a cover receiving ledge (5), and 
an enclosure cover assembly (unnumbered feature comprising 3,7) used to cover the enclosure box, the enclosure cover assembly including: 
a cover (3) dimensioned to rest on the cover receiving ledge (5) of the enclosure box (Fig 1), the cover having an upper surface (3a; Fig 3), a lower surface (unnumbered feature; Fig 3), a side wall between the upper and lower surfaces (4; Fig 3), and at least one assembly opening (4a) extending from the side wall toward an interior of the cover (Figs 4a, 3); and at least one tool opening (10; Fig 1) extending from the upper surface of the cover to the at least one assembly opening (Fig 3);
at least one latch assembly (7) positioned within the at least one assembly opening (Fig 3) and movable between a locking position (Figs 3,5) and an opening position (Fig 8), wherein the at least one latch assembly is normally biased toward the locking position [0038], and wherein the at least one latch assembly includes: 
a body (21) having a tongue (unnumbered feature at right end of 21; Fig 3) at one end, a spring stem (18) at another end and a cup (25) positioned between the tongue and the spring stem (Fig 3), the cup being aligned with the at least one tool opening such that the cup is accessible from the upper surface of the cover (Figs 3,5); 
a spring (22) positioned on the spring stem (Fig 2) that normally biases the latch assembly toward the locking position [0038]; and 

Regarding claim 6, Havard teaches the utility enclosure according to claim 5, wherein the tongue (unnumbered feature at right end of 21; Fig 3) has a camming surface (Fig 3) that engages an edge of the enclosure box (5) when the enclosure cover assembly (unnumbered feature comprising 3,7) is installed on the enclosure box (1) causing the latch assembly (21) to move toward the opening position [0055] compressing the spring (22).
Regarding claim 7, Havard teaches the utility enclosure according to claim 6, wherein a perimeter wall (unnumbered feature comprising 5) of the enclosure box (1) adjacent the cover receiving ledge (5) prevents the tongue (unnumbered feature at right end of 21; Fig 3) of the latch assembly (7) from returning to the locking position (the portion of 5 opposite of 21 in Fig 9 opposes movement of 21 to the locking position engagement with 8).
Regarding claim 8, Havard teaches the utility enclosure according to claim 7, wherein when the tongue (unnumbered feature at right end of 21; Fig 32) encounters a notch (8) in the perimeter wall (unnumbered feature comprising 5) the spring (21) causes the latch assembly (7) to move to the locking position locking the cover to the enclosure box [0038].
Regarding claim 9, Havard teaches the utility enclosure according to claim 5, wherein the enclosure box (1) is a direct burial enclosure [0002](the support frame 2 is an artificial barrier, with a flat base, that seals off an area containing cover 3 that is directly buried in the road surface {satisfying definitions of enclosure and box}).
Regarding claim 10, Havard teaches the utility enclosure according to claim 5, wherein the cup (25) includes a drip opening (26) to drain water and debris from the cup (26 is capable of draining water or debris from 25).
Regarding claim 12, Havard teaches the utility enclosure according to claim 5, further comprising a cover removal tool (9) that can be inserted in the at least one tool opening (10) to remove the cover from the enclosure box [0053].
Regarding claim 13, Havard teaches the utility enclosure according to claim 12, wherein when the cover removal tool (9) is inserted into the at least one tool opening (10; Fig 9) the tool can be pivoted to cause the latch assembly to move from the locking position to the open position [0050].
Regarding claim 14, Havard teaches the utility enclosure according to claim 12, wherein the cover removal tool (9) has a free end (13) and an angled distal end (14; [0033]).
Regarding claim 15, Havard teaches the utility enclosure according to claim 14, wherein when the free end of the cover removal tool (13) is pivoted the angled distal end of the tool (14) causes the latch assembly (7) to move toward the opening position (movement of 7 from Fig 5 to Fig 9) compressing the spring (22), and when the free end of the cover tool is lifted the angled distal end of the tool engages an upper wall of the assembly opening (Fig 4) permitting the enclosure cover (3) to be lifted out of the enclosure box (1; Fig 10). 
Regarding claim 16, Havard teaches a utility enclosure kit comprising: 
an enclosure box (1) having a cover receiving ledge (5); and 
an enclosure cover assembly (unnumbered feature comprising 3,7) that can rest on the cover receiving ledge and is used to cover the enclosure box (Fig 1), the enclosure cover assembly including at least one latch assembly (7) movable between a locking position (Figs 3,5) and an opening position (Fig 8) allowing the enclosure cover assembly to automatically lock when installed on the cover receiving ledge of the enclosure box [0038], wherein the at least one latch assembly includes a body (21) having a tongue (unnumbered feature at right end of 21; Fig 3) at one end, a spring stem (18) at another end, and a cup (25) between the tongue and 
a cover removal tool (9) configured to engage the cup of the at least one latch assembly [0041] to unlock the enclosure cover assembly and to remove the enclosure cover assembly from the enclosure box (Fig 9; [0053]).
Regarding claim 17, Havard teaches the utility enclosure kit according to claim 16, wherein the enclosure cover assembly comprises: 
a cover (3) dimensioned to rest on the cover receiving ledge (5) of the enclosure box (1), the cover having an upper surface (3a; Fig 3), a lower surface (unnumbered feature; Fig 3), a side wall between the upper and lower surfaces (4; Fig 3), at least one assembly opening (4a) extending from the side wall and between the upper and lower surfaces toward an interior of the cover (Figs 4a,3), and at least one tool opening (10; Fig 1) extending from the upper surface to the at least one assembly opening (Fig 3); 
at least one latch assembly (7) positioned within the at least one assembly opening (Fig 3), wherein the at least one latch assembly is normally biased toward the locking position [0038], and wherein the at least one latch assembly includes: 
a body (21) having a tongue (unnumbered feature at right end of 21; Fig 3) at one end, a spring stem (18) at another end and a cup (25) positioned between the tongue and the spring stem, the cup being aligned with the at least one tool opening such that the cup is accessible from the upper surface of the cover (Figs 3,5); 
a spring (22) positioned on the spring stem that normally biases the latch assembly toward the locking position [0038]; and 
a latch stop (23) extending from the body that limits movement [0039] of the at least one latch assembly within the at least one assembly opening (Fig 3).
Regarding claim 18, Havard teaches the utility enclosure kit according to claim 17, wherein the tongue (unnumbered feature at right end of 21; Fig 3) has a camming surface (Fig 3) that engages an edge of the enclosure box (5) when the enclosure cover assembly (unnumbered feature comprising 3,7) is installed on the cover receiving ledge (unnumbered feature comprising 5; Fig 3) causing the latch assembly (21) to move toward the opening position [0055] compressing the spring (22).
Regarding claim 19, Havard teaches the utility enclosure kit according to claim 17, wherein a perimeter wall (unnumbered feature comprising 5) of the enclosure box (1) adjacent the cover receiving ledge (5) prevents the tongue (unnumbered feature at right end of 21; Fig 3) of the latch assembly (7) from returning to the locking position (the portion of 5 opposite of 21 in Fig 9 opposes movement of 21 to the locking position engagement with 8).
Regarding claim 20, Havard teaches the utility enclosure according to claim 19, wherein when the tongue (unnumbered feature at right end of 21; Fig 32) encounters a notch (8) in the perimeter wall (unnumbered feature comprising 5) the spring (21) causes the latch assembly (7) to move to the locking position [0038] preventing the removal of the cover from the enclosure box [0055].
Regarding claim 21, Havard teaches the utility enclosure according to claim 17, wherein the cup (25) includes a drip opening (26) to drain water and debris from the cup (26 is capable of draining water or debris from 25).
Regarding claim 22, Havard teaches the utility enclosure according to claim 17, wherein when the cover removal tool (9) is inserted into the at least one tool opening (10; Fig 9) the tool can be pivoted to cause the latch assembly to move from the locking position to the open position [0050].
Regarding claim 23, Havard teaches the utility enclosure according to claim 16, wherein the cover removal tool (9) has a free end (13) and an angled distal end (14).
Regarding claim 24, Havard teaches the utility enclosure according to claim 23, wherein when the free end of the cover removal tool (13) is pivoted the angled distal end of the tool (14) causes the latch assembly (7) to move toward the opening position (movement of 7 from Fig 5 to Fig 9) compressing the spring (22), and when the free end of the cover tool is lifted the angled distal end of the tool engages an upper wall of the assembly opening (Fig 4) permitting the enclosure cover (3) to be lifted out of the enclosure box (1; Fig 10). 
Regarding claim 25, Havard teaches the utility enclosure according to claim 16, wherein the enclosure box (1) is a direct burial enclosure [0002](the support frame 2 is an artificial barrier, with a flat base, that seals off an area containing cover 3 that is directly buried in the road surface {satisfying definitions of enclosure and box}).
Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 15, 16, 17, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675